
	
		IIA
		Calendar No. 703
		111th CONGRESS
		2d Session
		S. J. RES. 42
		IN THE SENATE OF THE UNITED STATES
		
			December 16, 2010
			Mr. McConnell (for
			 himself, Mr. Thune,
			 Mr. Gregg, Mr.
			 Kyl, Mr. Vitter,
			 Mr. Kirk, Mr.
			 Ensign, Mr. LeMieux,
			 Mr. Alexander, Mr. Isakson, Mr.
			 McCain, Mr. Cornyn,
			 Mr. Graham, Mr.
			 Hatch, Mr. Wicker,
			 Mr. Johanns, and
			 Mr. Roberts) introduced the following
			 joint resolution; which was read the first time
		
		
			December 17, 2010
			Read the second time and placed on the
			 calendar
		
		JOINT RESOLUTION
		To extend the continuing resolution until February 18,
		  2011.
	
	
		1.Extension of the continuing
			 resolution until February 18, 2011The Continuing Appropriations Act, 2011
			 (Public Law 111–242) is amended by striking the date specified in section
			 106(3) and inserting February 18, 2011.
		
	
		December 17, 2010
		Read the second time and placed on the
		  calendar
	
